EXHIBIT B
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                                        2020-78862 / Court: 334




                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                                        2020-78862 / Court: 334




                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
                                                                 12/22/2020 11:26 AM
                                         Marilyn Burgess - District Clerk Harris County
                                                              Envelope No. 49166311
                                                                      By: Kenya Kossie
                                                          Filed: 12/22/2020 11:26 AM




                                                k
                                             ler
                                          tC
                                      ric
                                   ist
                                sD
                              es
                            rg
                           Bu
                         n
                      ily
                      ar
                    M
                 of
                 e
             ffic
           yO
        op
       C
   ial
  fic
  of
Un
                                   CAUSE NO. 2020-Cl-14099

ZACHARY ANTHONY JOHNS,                            §                   IN THE DISTRICT COURT
         Plaintiff,                               §
                                                  §
VS.                                               §                 334TH JUDICIAL DISTRICT
                                                  §
HOME DEPOT U.S.A., INC.,                          §
         Defendant.                               §                  HARRIS COUNTY, TEXAS

            DEFENDANT HOME DEPOT U.SA., INC.’S ORIGINAL ANSWER
                    TO PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE:

       COMES NOW Defendant Home Depot U.S.A., Inc. (“Defendant” herein) in the above-

entitled and numbered cause, and for its Original Answer to Plaintiff’s Original Petition would

respectfully show unto the Court as follows:

                                               I.
                                         GENERAL DENIAL

1.     Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant hereby enters a

general denial, and demands that Plaintiff be required to prove his allegations by a preponderance of

the evidence.

                                           II.
                                  AFFIRMATIVE DEFENSES

2.     By way of affirmative defense, Defendant affirmatively alleges that the incident made the

basis of this suit and Plaintiff’s damages, if any, were proximately caused by Plaintiff’s own fault

and/or negligence.

3.     Defendant asserts the defense of unavoidable accident. The damages plaintiff claims were

due to an accident that was not caused by the negligence of any party, and one that could not be

prevented by the exercise of due care.

4.     Defendant asserts the doctrine of comparative causation, which may bar any recovery by
Plaintiff, or may in the alternative reduce the amount of recovery by Plaintiff based on the

Plaintiff’s own percentage of fault.

5.      Defendant asserts the affirmative defense of contributory negligence. The negligence of

Plaintiff caused or contributed to Plaintiff’s injures so that the claims are barred or, in the

alternative, must be reduced in accordance with the relative degree of Plaintiff’s own negligence.

Defendant requests the trier of fact to determine Plaintiff’s liability and percentage of

responsibility pursuant to Texas Civil Practice & Remedies Code section 33.003.

6.      Defendant is entitled to all caps and limitations on damages pursuant to the Texas Civil

Practice & Remedies Code.

7.      Defendant is not responsible for any expenses or damages allegedly incurred by Plaintiff

due to Plaintiff’s own acts, conduct, negligence and/or failure to exercise reasonable care in

mitigating Plaintiff’s damages.

8.      Plaintiff’s own negligent acts were more than 50% of the proximate cause of Plaintiff’s

injuries. Under Chapter 33 of the Texas Civil Practice and Remedies Code, Plaintiff is not

entitled to the relief requested in the Petition. To the extent that Plaintiff’s proportionate

responsibility is less than 50%, Plaintiff’s damages must be reduced by the percentage to which

Plaintiff is responsible for their injuries.

9.      Defendant alleges that Plaintiff's injuries and/or damages were caused by an intervening

event for which Defendant has no liability.

10.     To the extent that Plaintiff’s medical expenses exceed the amount actually paid on

Plaintiff’s behalf to Plaintiff’s medical providers, Defendant asserts the statutory defense set

forth in Section 41.0105 of the Texas Civil Practice and Remedies Code. Thus, recovery of

Plaintiff’s medical or health care expenses are limited to the amount actually paid or incurred by
or on behalf of Plaintiff.

11.     To the extent that any health care provider has written off its charges for medical care for

Plaintiff and/or paid charges for medical care in connection with the injuries underlying this suit,

and in the unlikely event that Plaintiff obtains a final judgment against Defendant, Defendant is

entitled to a credit and/or offset for the total amount of such write-offs and/or expenditures

incurred and paid by others and accruing to Plaintiff pursuant to Texas Civil Practice &

Remedies Code Section 41.0105.

12.     Defendant is entitled to a credit or offset equal to the amount of any and all sums that the

Plaintiff has received, or may hereinafter receive, by way of settlement with any person or party.

Alternatively, Defendant contends that it is entitled to a proportionate reduction of any damages

found against it based upon the percentage of negligence attributable to the settling tortfeasor,

cross claimant, designated third party, or other party to this case.

13.     Any claims for pre-judgment interest are limited by the dates and amounts set forth in

Section 304.104 of the Texas Finance Code and Section 41.007 of the Texas Civil Practice &

Remedies Code.

14.     Defendant alleges that the injuries and damages alleged by Plaintiff may be due to

Plaintiff’s own negligence and recklessness in that Plaintiff’s failure to exercise ordinary care

proximately caused, in whole or in part, the alleged injuries and damages complained of by

Plaintiff. Plaintiff’s acts and omissions, whether taken together or separately, may be the sole

proximate cause, or a proximate cause of the injuries and damages Plaintiff has alleged in this

lawsuit. Any recovery by Plaintiff is therefore barred, or alternatively should be reduced in

accordance with the applicable law.

15.     The injuries pled by Plaintiff may have been caused, in whole or in part, by superseding
and/or intervening causes, including preexisting conditions and/or injuries and subsequently

occurring injuries and/or conditions that were not Defendant’s own creation.

16.     Defendant states that the alleged occurrence, incident, event or accident underlying this

suit may have been caused by the negligence of a third party or parties over whom Defendant

had no control and said negligence was the proximate cause, or in the alternative, the sole

proximate cause of the occurrence, incident, event or accident underlying this suit and of the

alleged damages to Plaintiff.

17.     In the highly unlikely and remote event that the Plaintiff should recover any amount of

money damages for lost income or loss of earning capacity, Defendant affirmatively pleads that

such recovery is only recoverable in an amount reduced to present value and after all income

taxes have been deducted.

                                             III.
                                      PRAYER FOR RELIEF

        WHEREFORE, PREMISES CONSIDERED, Defendant Home Depot U.S.A., Inc. prays

that Plaintiff take nothing by this action and Defendant be dismissed with its costs, and for such

other relief, both general and specific, at law or in equity, to which Defendant may be justly entitled.

                                                        Respectfully submitted,
                                                        Hawkins Parnell & Young, LLP

                                                By:     /s/ Amy Welborn
                                                        TROY D. HELLING
                                                        State Bar No. 24007340
                                                        thelling@hpylaw.com
                                                        AMY WELBORN
                                                        State Bar No. 24012853
                                                        awelborn@hpylaw.com

                                                        4514 Cole Ave., Suite 500
                                                        Dallas, TX 75205
                                                        (214) 780-5100
                                                        (214) 780-5200 (Fax)
                                                          -AND-
                                                   2705 Bee Caves Road, Suite 220
                                                   Austin, Texas 78746
                                                   (512) 687-6900
                                                   (512) 687-6990 (Fax)

                                                   ATTORNEYS FOR DEFENDANT
                                                   HOME DEPOT U.S.A., INC.


                                CERTIFICATE OF SERVICE

       I hereby certify by my signature above that a true and correct copy of the foregoing
document has been sent via electronic service to counsel of record in accordance with the Texas
Rules of Civil Procedure, on this the 7th day of January, 2021.

       Leena Joseph
       ljoseph@millerweisbrod.com
       Law Offices of Domingo Garcia, L.L.P.
       6200 Gulf Freeway, Suite 410
       Houston, Texas 77023
